Citation Nr: 9905012	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-25 764	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


REMAND

The veteran asserts that the evaluation currently assigned 
for his lumbar disability should be increased to reflect more 
accurately the severity of his symptomatology.  Allegedly, he 
has chronic low back pain that radiates into his right lower 
extremity and necessitates the use of a Tens unit, numbness, 
weakness, fatigability, sleeping difficulties, and an 
exacerbation of symptoms after climbing stairs and sitting 
for a prolonged period.  The veteran's representative 
contends that a higher evaluation is warranted under 
38 C.F.R. § 4.40, 4.45, based on objective evidence of pain 
and the veteran's reports of increased pain during certain 
activities.  The representative also asserts that a more 
comprehensive examination is needed to determine whether the 
veteran's degenerative disc disease and the functional 
component of his back pain, which was noted by the VA 
examination in October 1997, are etiologically related to his 
service-connected back disability.  The Board acknowledges 
the contentions of the veteran and his representative and 
agrees that additional development by the RO is needed before 
the Board can proceed further in adjudicating the veteran's 
claim.  

Medical evidence of record dated from 1996 discloses that the 
veteran's back symptoms have been attributed to several 
conditions including lumbosacral strain and sprain with 
radiculopathy, osteoarthritis, and degenerative changes of 
the lumbar spine.  As the veteran's service-connected back 
disability is characterized as lumbar strain and does not 
include arthritis and/or degenerative disc disease, it is 
impossible to determine which of the veteran's back symptoms 
are due solely to his service-connected back disability.  
Medical opinion in that regard is needed.  In addition, on 
readjudication, the RO should consider whether the veteran's 
back disability has been properly characterized.

The veteran's subjective complaints of pain on range of 
motion testing have been confirmed during VA examinations and 
outpatient visits.  That notwithstanding, no physician has 
expressed whether that pain causes any functional loss, 
including during flare-ups.  In light of DeLuca v. Brown, 8 
Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45 (1998), on 
reexamination, the RO should request the examiner to evaluate 
the extent of any functional loss caused by the veteran's 
back pain.  In addition, during a VA examination in October 
1997, the examiner indicated that there might be a possible 
mental component to the veteran's back symptomatology.  The 
RO should request the examiner to address that possibility on 
reexamination.

To ensure that the veteran is afforded sufficient 
consideration with regard to his appeal, this case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disability since September 1997.  After 
securing the necessary release, the RO 
should obtain these records.

.2.  The RO should afford the veteran a 
VA orthopedic examination for the purpose 
of determining the severity of his 
service-connected low back disability.  
Prior to the examination, the RO should 
furnish the examiner with the veteran's 
claims file, and a copy of this REMAND, 
for review.  

Following a thorough evaluation, during 
which any indicated studies and tests are 
conducted, the examiner should list all 
objective indications of the veteran's 
service-connected low back disability. 
Whether degenerative arthritis and disc 
disease, if present, are manifestations 
of the service-connected disability 
should be addressed. 

The examiner should indicate the level of 
impairment caused by the veteran's low 
back disability in terms of the 
nomenclature of the rating schedule; and 
specify whether the veteran has 
functional loss or weakness due to an 
objective demonstration of pain upon 
movement, weakened movement, excess 
fatigability, or incoordination, and 
whether pain could significantly limit 
his functional ability during flare-ups 
or with repeated use of the affected 
joints over a period of time.  The 
examiner should consider functional loss 
due to reduced or excessive excursion, to 
decreased strength, speed, or endurance, 
or to the absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  The examiner 
should include the rationale on which he 
bases his opinion.

3.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  First, 
it should determine whether the veteran's 
low back disability is properly 
characterized.  Second, in evaluating the 
severity of that disability, it should 
consider all applicable rating codes, 38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 
Vet. App. at 202.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim, and the Board intimates no opinion, 
favorable or unfavorable, as to the merits of that claim. The 
Board notes that the veteran's cooperation in reporting for 
his scheduled examination is essential to his appeal, and 
that any failure to report may result in a denial of his 
claim.  The veteran is free to submit any additional evidence 
he wishes to have considered in connection with his appeal; 
however, no action is required until he is further notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


